



COURT OF APPEAL FOR ONTARIO

CITATION: Weinstein v. Toronto Standard
    Condominium Corporation No. 1466, 2021 ONCA 470

DATE: 20210628

DOCKET: M52496 (C69195)

Doherty, Feldman and Benotto
    JJ.A.

BETWEEN

Stuart
    Weinstein

Respondent (Appellant)

and

Toronto Standard Condominium
    Corporation No. 1466

Moving Party (Respondent)

Timothy M. Duggan, for the moving party
    (respondent)

Stuart Weinstein, acting in person

Heard: June 24, 2021 by video conference

On
    appeal from the decision of Justice B. Davies of the Superior Court of Justice,
    dated May 13, 2021.

REASONS FOR DECISION

[1]

This is a motion to quash the appeal for want of
    jurisdiction. We agree with the respondent that s. 49 of the
Arbitration
    Act, 1991
applies. Mr. Weinstein needs leave to appeal the decision of
    Davies J.

[2]

In oral submissions, Mr. Weinstein maintained
    his position that he had a right of appeal. However, he submitted that if the
    court determined leave was required, he was prepared to argue for leave to
    appeal today based on the material before the court on this motion. Counsel for
    the respondent was also prepared to proceed on that basis.

[3]

Consequently, the court determined that it would
    quash the appeal, but allow Mr. Weinstein to proceed with a motion for leave to
    appeal based on the materials filed on this motion. The court heard submissions
    from both parties.

[4]

It is not the practice of this court to give
    reasons on motions for leave to appeal and we see no reason to depart from that
    practice here. Mr. Weinstein has not established that the criteria for granting
    leave to appeal are met in this case. The appeal is quashed. Leave to appeal is
    refused. No costs.

Doherty
    J.A.

K.
    Feldman J.A.

M.L.
    Benotto J.A.


